Citation Nr: 0427905	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for right foot 
plantar fasciitis, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for left foot 
plantar fasciitis, status post fasciectomy, currently rated 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to May 
1996.  He had four months of prior unverified active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO).

In September 2002, the veteran appeared at the RO and offered 
testimony in support of his claim at a video conference 
hearing before the undersigned Veterans Law Judge sitting in 
Washington DC.  The transcript of the veteran's testimony has 
been associated with his claims file.

This case was previously before the Board and in April 2003 
it was remanded to the RO for further development.  The case 
has since been returned to the Board and is now ready for 
appellate review.  While in remand status, the RO in a rating 
action dated in August 2004, determined that the veteran's 
service-connected bilateral plantar fasciitis, rated 10 
percent disabling was more appropriately separately evaluated 
as 10 percent disabling for each foot, effective July 1, 
2001.  Accordingly, the issues are as presented on the title 
page.


FINDINGS OF FACT

1.  The veteran's service-connected plantar fasciitis of the 
left foot is productive of moderately severe impairment.  

2.  The veteran's service-connected plantar fasciitis of the 
right foot is productive of moderately severe impairment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation of 20 percent 
for plantar fasciitis of the left foot have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, Part 4, 
Diagnostic Codes 5284 (2003).  

2.  The schedular criteria for an evaluation of 20 percent 
for plantar fasciitis of the right foot have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, Part 4, 
Diagnostic Codes 5284 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim and redefines the obligations of VA with respect to the 
duty to assist.  The new law also includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rules implementing the VCAA are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

The law and regulations require VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a May 2002 statement of 
the case and a supplemental statement of the case dated in 
August 2004.  These documents, collectively, provide notice 
of the law and governing regulations, as well as the reasons 
for the determination made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on his behalf.  

Further, by way of letters dated in April 2003, March 2004, 
and July 2004, the RO specifically informed the veteran of 
the information and evidence needed from him to substantiate 
his claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  
The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  

The Board notes that the VCAA letters were mailed to the 
veteran subsequent to the appealed rating decision in 
violation of the VCAA and the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background.

The veteran's service medical records reveal that he was 
evaluated and treated for complaints referable to his feet on 
multiple occasions in service and was initially assessed as 
suffering from planar fasciitis in December 1982.  He was 
provided footwear inserts and placed on a physical profile 
for the condition in the early 1990s.

Service connection for bilateral plantar fasciitis was 
established by an RO rating action dated in July 1996.  This 
disorder was rated by the RO as noncompensably disabling, 
effective from June 1996, under Diagnostic Codes 5299-5276 of 
VA's Schedule for Rating Disabilities (Rating Schedule).

On his initial VA examination in October 1999, the veteran 
reported a history of chronic pain in both feet.  He related 
that he was treated for chronic foot pain in service, and 
even had his feet molded for arch support inserts to wear in 
his shoes.  On musculoskeletal examination the veteran was 
noted to move all his extremities well without significant 
tenderness.  There was no swelling of the feet or ankles and 
the veteran had god range of motion of the ankles, 
bilaterally.  Dorsalis pedis pulses and posterior tibial 
pulses were present and equal bilaterally.  History of 
bilateral plantar fasciitis, condition stable was the 
pertinent diagnosis.

The disability evaluation for the veteran's service-connected 
bilateral plantar fasciitis was increased from 0 percent to 
10 percent disabling, by an RO rating action dated in March 
2000.

VA outpatient treatment records dated from 2002 to 2004 
include a May 2001 operative report showing that the veteran 
underwent a left foot plantar fasciectomy.  The veteran left 
the operating room in good condition and postoperative shoes 
and crutches were provided to him.  On follow-up evaluation 
in late May 2001, denied any significant pain.  Pedal pulses 
were noted to be intact and the veteran was assessed as 
healing well.

Of record is a June 2001 United States Postal Service Work 
Capability Certificate signed by a private physician 
indicating that the veteran required an absence from work and 
light duty after a return to work in late June 2001 due to 
left foot plantar fasciitis, which at that point was 25 days 
post-operative.  It was noted that a flat feet condition or 
excessive walking could aggravate the veteran's condition.

On VA examination in July 2001, in connection with his 
current claim, the veteran reported having pain in both feet 
since 1982 and that the pain tended to improve after walking 
some distance only to hurt after walking for a prolonged 
period of time or standing in one position for a prolonged 
period.  The veteran reported that in May 2001 he underwent 
surgical correction of his pain but that his condition had 
not improved significantly after the surgery.  The veteran 
described his symptoms as constant and very distressing and 
it was noted that he uses corrective shoes and shoe inserts.  
The veteran stated that getting up the first thing in the 
morning, standing upright, and walking made the pain worse.  
It was reported that the veteran was able to do most of his 
household activities without any significant discomfort.  He 
worked as a postal clerk.  

On physical examination, the feet showed no abnormal signs of 
weight bearing.  There were no callosities, breakdown, or 
unusual shoe wear pattern.  The veteran had a surgical scar 
on the medial aspect of his left heel about 4 cm x 0.5 cm 
from his surgical procedure in May.  The scar was linear in 
shape, firm in texture, non-tender, blank with the skin in 
color.  There was no evidence of keloid formation, limitation 
of function, or disfigurement.  He had mild flat foot.  Non-
weightbearing alignment of the Achilles tendon was good, and 
weightbearing alignment of the Achilles tendon was good.

There were signs of painful motion, edema, instability, 
weakness, and tenderness, most especially on his left foot.  
There were no skin or vascular changes.  The veteran had a 
mild hallux valgus.  Angulation of the first 
metatarsophalangeal joint was 10 degrees, bilaterally.  The 
veteran's posture and gait were normal.  The appearance of 
the ankle joint was within normal limits.  Active range of 
motion of the ankle joints were from 0 to 20 degrees 
dorsiflexion with pain at 20 degrees and 0 to 40 degrees 
plantar flexion with pain at 40 degrees.  The examiner noted 
that pain was the major limitation to the range of motion of 
the ankle joints and that there was no additional limitation 
due to fatigue, lack of endurance, incoordination, or 
weakness. X-rays of the right and left foot were interpreted 
as showing mild degenerative changes of then right foot and 
negative left foot and ankle.   Bilateral plantar fasciitis 
was diagnosed.  The examiner stated that the veteran is in an 
occupation that requires prolonged standing and walking and 
because of his condition, he would find these activities to 
be difficult

A private physician examined the veteran's bilateral plantar 
fasciitis in March 2002.  At that time it was noted that the 
veteran was status post plantar fascia release on the left 
foot in June 2001.  Since that time his left foot has become 
worse than his right foot.  An examination showed that 
standing alignment revealed mild pes planus, bilaterally 
symmetric.  There was a negative too-many-toes sign and pedal 
pulses were 2+.  The veteran was neurologically intact.  The 
heel pad on the left was a little atrophic compared to that 
on the right, which was normal.  The veteran had a positive 
windless test on the left, demonstrating a release of the 
plantar fascia.  There was no sign of arch sagging 
clinically.  The veteran demonstrated pain on the plantar 
aspect of his left heel and over the plantar calcaneal 
tuberosity on the left.  On the right pain was located on the 
plantar fascia origin.  His gastroc-soleus muscle complex was 
still tight.  There was zero degrees of dorsiflexion possible 
at the ankle with the knee in full extension, demonstrating 
that the gastroc was tighter than the soleus component.  
There was about 10 degrees of dorsiflexion at the ankles with 
the knees flexed.  X-rays of both feet showed no osseous 
abnormalities other than mild pes planus, bilaterally 
symmetric.  This was interpreted by the veteran's physician 
to demonstrate no settling of the arch status post plantar 
fascia release.  Chronic plantar fasciitis and possible heel 
pad syndrome on the left was the diagnostic impression.

The veteran was seen at a VA podiatry clinic in July 2002 
with complaints of painful heels, bilaterally.  He also 
related pain to the lateral aspects of his feet.  On 
examination, pedal pulses were palpable, bilaterally.  There 
was pain on palpation of the plantar medial tubercle 
calcaneus, bilaterally.  There was no pain on palpation of 
the plantar fascia or dorsiflexion of hallux, bilaterally.  
There was a negative tinel sign, bilaterally.  Plantar 
fasciitis, bilaterally, left greater than right was the 
diagnostic impression.  The veteran was prescribed an 
analgesic balm and advised to continue stretching exercises.

At his video conference hearing before the undersigned 
Veterans Law Judge in September 2002 the veteran said that he 
wore custom made inserts for his shoes, still has pain with 
his left foot, and used salves to rub on his feet and 
Ibuprofen 800 for his constant pain.  The veteran said that 
he worked as a mail processor and that his pain increased 
while working because of the requirements of standing and 
sitting for prolonged periods.

The veteran was treated by private physicians from 2002 to 
2004 for several problems, including his feet.  A progress 
note dated in December 2000 noting the veteran's complaint of 
chronic foot pain and a recent fall in which he sustained 
injury to the left ankle and right dorsal foot.  Following 
examination to include an x-ray, which was negative for 
evidence of right foot fracture or dislocation, contusion and 
sprain was diagnosed.  In December 2002 and February 2003 the 
veteran was evaluated and treated for complaints of right 
foot pain and a swollen right foot, respectively.  He was 
evaluated on two occasions in April 2003 for complaints 
referable to foot pain.  

In early April 2003 the right foot and ankle demonstrated 
range of motion measuring dorsiflexion 45 degree, plantar 
flexion 30 degrees, supination 15 degrees and pronation 20 
degrees.  There was mild to moderate tenderness noted at the 
insertion of the plantar fascia proximally.  X-rays of the 
right foot showed midtarsal arthrosis.  X-rays of the right 
ankle showed mild lateral soft tissue swelling.  Right foot 
and ankle tendonitis was diagnosed.  The veteran received an 
injection of Depo-Medrol.  The veteran's left foot range of 
motion measured dorsiflexion 45 degrees, plantar flexion 30 
degrees, supination 15 degrees, and pronation 20 degrees.  
Mild to moderate tenderness was noted at the insertion of the 
plantar fascia proximally.  X-rays of the left foot showed 
midtarsal arthrosis.  X-rays of the left ankle showed mild 
lateral soft tissue swelling.  Left foot and ankle tendonitis 
was the diagnostic impression.  In late April 2003, the 
veteran complained of persisting right foot pain associated 
with activities and partially relieved by rest.  Right foot 
range of motion measured dorsiflexion 45 degrees, plantar 
flexion 30 degrees, supination 15 degrees, and pronation 20 
degrees.  Mild to moderate tenderness was noted at the 
insertion of the plantar fascia proximally.  X-rays showed 
midtarsal arthrosis with calcaneal exostosis.  Right foot 
plantar fasciitis was the diagnostic impression.  The veteran 
received another injection of Depo-Medrol.

When examined by VA in May 2003, the veteran stated that he 
has found it increasingly difficult to stand or walk for any 
considerable length of time.  He said he experienced pain 
from standing 15 to 20 minutes and that he can only walk 1/8 
of a mile prior to pain, which becomes unbearable at a 1/2 
mile.  The veteran reported that he is able to do most of his 
household activities that did not involve standing or 
walking.  On physical examination the veteran's posture was 
noted to be slightly abnormal as was his gait due to a slight 
limp.  Examination of the feet and toes was essentially 
normal on the right but abnormal on the left as he had some 
slight tenderness.  He had mild flat feet.  Palpation of the 
plantar surface of the feet did not reveal any significant 
tenderness, other than mild on the left.  The Achilles tendon 
showed good alignment.  There were no signs of drop foot or 
marked varus deformity.  Dorsiflexion of all the toes 
produced no significant pain.  Dorsiflexion of the ankle 
joint revealed no significant limitation.  Palpation of the 
metatarsal heads of the toes produced no tenderness.  There 
was a mild hallux valgus with slight degree of angulation.  
The examiner reported that the veteran has limited function 
for standing and walking because of his feet pain and that 
this makes it difficult for him to work in his current 
occupation as a postal clerk.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
Separate diagnostic codes identify the various disabilities.

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole-recorded history, 38 C.F.R. §§ 4.1, 4.2, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994). In evaluating the veteran's 
claims, all regulations which are potentially applicable 
through assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The RO has assigned a 10 percent rating for the veteran's 
bilateral service-connected plantar fasciitis under 
Diagnostic Codes 5299-5284.  In the assignment of diagnostic 
code numbers, hyphenated diagnostic codes may be used.  
Injuries would generally be represented by the number 
assigned to the residual condition on the basis of which the 
rating is determined.  Diseases will be identified by the 
number assigned to the disease itself, with the residual 
condition added proceeded by a hyphen.  38 C.F.R. § 4.27 
(2001).  

Diagnostic Code 5284 provides for other foot injuries.  A 
maximum 30 percent evaluation is provided for severe foot 
injury.  For a moderately severe foot injury, a 20 percent 
evaluation is provided. For moderate foot injury, a 10 
percent evaluation is provided.

Limited motion of the ankle will be rated as 10 percent 
disabling if moderate.  Marked limitation of motion warrants 
a 20 percent rating.  38 C.F.R. Part 4, Code 5271 (2003). 
This is the highest rating permitted under this diagnostic 
code.

As set forth at 38 C.F.R. § 4.71, Plate II, the normal range 
of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.

It is established United States Court of Appeals for Veterans 
Claims (Court) doctrine that, in assigning a disability 
evaluation, VA must consider the effects of the disability 
upon ordinary use and flare-ups, and the functional 
impairment due to pain, weakened movement, excess 
fatigability, or incoordination.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. § 4.40, 4.45 (2003)

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. 4.25 (2003). However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited. 38 C.F.R. 4.14 (2003).

To summarize, the veteran's statements describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence and the pertinent rating 
criteria. 

In this regard, the appellant reports constant pain in both 
feet, which varies in severity depending on use.  The VA 
examination in July 2001 indicated there were signs of 
painful motion, edema, instability, weakness, and tenderness, 
most especially on his left foot. Additionally, due to the 
pain the veteran received treatment at VA and private 
facilities.  This treatment included a left foot plantar 
fasciectomy in May 2001 and injections of Depo-Medrol in 
April 2003.  Furthermore during the most recent VA 
examination the veteran reported that he experienced pain 
from standing 15 to 20 minutes and that he could walk 1/8 of 
a mile prior to pain, which becomes unbearable at a 1/2 mile.  
The VA examiner further opined that the pain limited function 
for standing and walking and made it difficult for him to 
work in his current occupation as a postal clerk.  As such, 
the Board finds that the degree of impairment resulting from 
the bilateral plantar fascitis more nearly approximates the 
criteria for the next higher evaluation.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Accordingly, a 20 percent 
rating is warranted for moderately severe impairment for each 
foot under Diagnostic Code 5284.  38 C.F.R. § 4.7 (2003).

However, this same evidence does no provide a basis for a 
rating in excess of 20 percent.  The recent VA examination 
showed that palpation of the plantar surface of the feet did 
not reveal any significant tenderness, other than mild on the 
left.  Also, there was no significant impairment in the range 
of motion of the ankle.  The appellant's complaints of pain 
are included in the current evaluation.  Accordingly, the 
Board finds that the criteria for severe disability have not 
been met.


ORDER

Entitlement to an increased evaluation of 20 for right foot 
plantar fasciitis is granted subject to the law and 
regulations governing the payment of monetary benefits.

Entitlement to an increased evaluation of 20 for left foot 
plantar fasciitis is granted subject to the law and 
regulations governing the payment of monetary benefits.




	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



